DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 20 are pending in this application.

Priority

Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement

The information disclosure statements (IDS) submitted on 09/17/2020, 04/19/2021 and 04/21/2021 were filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner.
Applicant has provided an explanation of relevance of cited document(s) CN-103442350, CN-104333601, CN-106210800, CN-106933210, CN-107621784, CN-104137048, CN-104978652 and CN-105308561 on NPL’s included in the application.
Applicants have not provided an explanation of relevance of cited document(s) discussed below.
Baumann et al. (U.S PG Publication No. 2014/0297593 A1) is related to computer management software, and more particularly to template-based file selection techniques providing remote/local file selection for modular backup and migration.
Quan et al. (U.S PG Publication No. 20140136481 A1) is a reference that covers techniques for a method for automatically synchronizing application state across multiple devices are disclosed herein. The method includes running an instance of a computer application at a first electronic device, detecting a 
Tarlton (U.S PG Publication No. 20170111761 A1) is a general background reference covering a physical and virtual phone mobility system enables application tasks and resources to be shared between a mobile device and a desktop device by hosting a virtual mobile device on the desktop device when the mobile device is determined to be within a predetermined proximity of the desktop device. The local resources available to the mobile device that are typically used to perform a given application task are compared with resources that are available to the desktop device. At least partial execution of the application may be transferred, along with some state information in some cases, from the mobile device to the desktop device based on the results of the comparison according to one or more transfer rules.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-7, 10-13 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Oshima et al. (U.S PreGrant Publication No. 2017/0055032 A1, hereinafter ‘Oshima’) in view of Bocirnea et al. (U.S PreGrant Publication No. 2013/0006650 A1, cited in a IDS dated 04/21/201, hereinafter ‘Bocirnea’).

With respect to claim 1, Oshima teaches an inter-device data migration method (e.g., a method for migrating media content between devices based on user location, abstract, ¶0014), comprising: 
interacting, by a first device, with a user in a data collection range (e.g., connecting, by a device 101, with a user through a software in an area 202 (Area A), ¶0026 - ¶0027, ¶0067); 
determining, by the first device, that the user is located in a data collection range of a second device in a network, in response to determining that the user is out of the data collection range of the first device (e.g., determining, by the device 101, that the user 106 is in presence or near a device 102 of an area 204 (Area B), after determining that the user moved out of the area 202 (Area A), ¶0033, Figs. 2 and 4); and 
e.g., sending, by the device 101, the media content to be migrated, to the device 102, and connecting the device 102 with the user based on the media content, where the device 102 also can use any application, the media content (to be migrated) includes information about progress information, and said progress information shows evolution and user profile of connection between the device 102 and the user, Figs. 2 & 4, ¶0014 - ¶0015, ¶0020 - ¶0022, ¶0031 - ¶0035), but fails to teach that said interacting, by the first device with a user is through an application, and wherein the second device support the application.
However, in the same field of endeavor of migrating data, Bocirnea teaches: interacting, by a first device with a user through an application (e.g., a user is interacting with an application, ¶0006, ¶0026, Fig. 3: step 30); and a second device supports said application (e.g., a second device can supports said application, ¶0032, Fig. 3: step 42).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate Bocirnea into Oshima, because it would be predictably and advantageously to have a supported application for the second device in order to make it friendly and have less confusion.

With respect to claim 2, Oshima in view of Bocirnea teaches the data migration method according to claim 1, wherein the determining, by the first device, that the user is located in the data collection range of the second device in the network comprises: sending, by the first device, detection information to at least one device in the network, wherein the detection information instructs the at least one device to detect whether the user is located in a data collection range of the at least one device; and receiving, e.g., wherein the device 101 updates content location that is user is moving out of area A and when said user is approaching or approximating another device (e.g., device 102); each device is periodically updated with the content, ¶0014, ¶0026, ¶0030).

With respect to claim 3, Oshima in view of Bocirnea teaches the method according to claim 2, wherein the detection information is sent to the at least one device through broadcast (e.g., broadcast is well-known in the art in the framework of communication peer detection and/or discovery, ¶0015, ¶0020, ¶0032). 

With respect to claim 5, Oshima in view of Bocirnea teaches the method according to claim 2, further comprising: determining a device that can run the application in the network; sending the detection information to the device that can run the application (Examiner’s approach:  when the user moves out from area 202 to area 204, a device 102 from the area 204 will be determined and provide the updated content location, ¶0029, ¶0033 - ¶0034).

Claim 6 is rejected for the similar reasons as those described in connection with claims 1 and 2.

Claim 7 is rejected for the similar reasons as those described in connection with claim 3.

Claim 10 is rejected for the similar reasons as those described in connection with claim 1.

e.g., a memory/storage, ¶0053).  

Claims 12 and 13 are rejected for the similar reasons as those described in connection with claim 2 and 3, respectively.

Claims 15 - 18 are rejected for the similar reasons as those described in connection with claim 5, 6, 11 and 3, respectively.

Claims 4, 8, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Oshima in view of Bocirnea and further in view of Rawat et al. (U.S PreGrant Publication No. 2013/0328996 A1, hereinafter ‘Rawat’).

With respect to claim 4, Oshima in view of Bocirnea teaches the method according to claim 1, but neither of them teaches: receiving, by the first device, data of the user collected by the second device, and continuing, by the first device, interacting with the user based on the data of the user collected by the second device, wherein the second device does not support the application.  
However, this feature is well-known in the art when an application is not supported (incompatible) as evidenced by Rawat.  In particular, Rawat teaches receiving, by the first device, data of the user collected by the second device, and continuing, by the first device, interacting with the user based on the data of the user collected by the second device, wherein the second device does not support the application (Rawat: e.g., when a program code does not support in a 2nd network, then revert to a first network and resume data session over said first network, abstract, Claim 18, Fig. 4: Steps 440 – 460).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Oshima in view of Bocirnea as st device is the only one practicable.

Claims 8, 14 and 19 are rejected for the similar reasons as those described in connection with claim 4.

Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Oshima in view of Bocirnea and further in view of Vageel et al. (U.S PreGrant Publication No. 2019/0364644 A1, hereinafter ‘Vageel’).

With respect to claim 9,  Oshima in view of Bocirnea teaches the method according to claim 6, but neither of them teaches: further comprising: sending, by the second device, detection stop information to at least one device in a network, wherein the detection stop information instructs a device to stop detection, wherein the device detects, based on the detection information sent by the first device, whether the user is located in a data collection range of the device.  
However, the mentioned claimed limitations are well known in the art as evidenced by Vageel.  In particular, Vageel teaches: further comprising: sending, by the second device, detection stop information to at least one device in a network, wherein the detection stop information instructs a device to stop detection, wherein the device detects, based on the detection information sent by the first device, whether the user is located in a data collection range of the device (It simply notifies a 1st device to stop detecting after a 2nd device already received or detected user when entered area A2, ¶0122 - ¶0123).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Oshima in view of Bocirnea as 

Claim 20 is rejected for the similar reasons as those described in connection with claim 9.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN M GUILLERMETY whose telephone number is (571)270-3481. The examiner can normally be reached 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY Q TIEU can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUAN M GUILLERMETY/Primary Examiner, Art Unit 2674